      Case 1:16-cv-07907-PGG-SLC Document 326 Filed 03/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MEDIA GLOW DIGITAL, LLC and TIMES
 SQUARE LED, LLC,
                                                                        ORDER
                         Plaintiffs,
                                                               16 Civ. 7907 (PGG) (SLC)
               - against -

 PANASONIC CORP. OF NORTH
 AMERICA; ICON ARCHITECTURAL
 GROUP, LLC; ICON ARCHITECTURAL
 GROUP, PLLC; ICON HD, LLC; EARL B.
 LOVELL-S.P. BELCHER, INC., and NY
 LAND SURVEYOR, P.C.,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The trial in this matter scheduled for April 12, 2021 is adjourned to April 14,

2021, based on courtroom availability. The parties are advised that there has been no change in

the status of the two criminal trials that are assigned priority over the trial in this case, and which

are also scheduled to begin on April 14, 2021. As this Court explained in the March 11, 2021

conference, the trial in this matter will proceed on the scheduled date only if the trials in both

prioritized criminal cases do not go forward.

Dated: New York, New York
       March 25, 2021
